Citation Nr: 0929904	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-30 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to special monthly compensation, based upon need 
for regular aid and attendance (A/A) or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from December 1976 to November 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).

In part due to several adjudicative actions taken during the 
pendency of the current appeal, service connection is now in 
effect for the following disabilities: lumbosacral muscle 
spasm, rated as 60 percent disabling; major depressive 
disorder, rated as 50 percent disabling; residuals, left knee 
injury with chondromalacia of the left patella and arthritis, 
rated as 30 percent disabling; degenerative arthritis of the 
right knee, rated as 20 percent disabling; and chronic right 
ankle synovitis and sprain with ligament laxity, rated as 20 
percent disabling.  A total disability rating for 
compensation purposes (TDIU) was assigned from August 18, 
1998. 

The Veteran's current pending appellate claim for A/A 
benefits was filed April 2002.  That is the only issue on 
which a Substantive Appeal, on a VA Form 9, dated in August 
2004, has been perfected.  

However, during the course of this appeal, a number of other 
issues have been raised, many in one or another regard to the 
apportionment of monies to his purported wife and son during 
the Veteran's incarcerations, with reduction of his benefits 
during that same incarceration or a subsequent 
institutionalization for a probation violation, and most 
recently, a claim for an increased rating for his service-
connected psychiatric disability.  Although the TDIU would 
have ordinarily been reinstated following release from his 
incarceration, there is indication in the file that he did 
not provide suitable required paperwork with regard to his 
employment and accordingly, a proposal has been made to 
terminate the TDIU benefit.  None of these issues are part of 
the current appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

Special monthly compensation is payable to a Veteran whose 
service-connected disabilities leave him so helpless as to be 
in need of regular aid and attendance of another person.  38 
U.S.C.A. § 1114 (l); 38 C.F.R.§ 3.350 (b) (3).

The following will be accorded consideration in determining 
the need for regular aid and attendance: Inability of 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliance which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be able to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, requiring care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
daily environment. It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made. The particular 
personal functions which the Veteran is unable to perform 
should be considered in connection with his condition as a 
whole. It is only necessary that the evidence establish that 
the Veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need. Determinations 
that the Veteran is so helpless, as to be in need of regular 
aid and attendance, will not be based solely upon an opinion 
that the claimant's condition is such as would require him to 
be in bed. They must be based on the actual requirement of 
personal assistance from others. 38 C.F.R. § 3.352 (a).

Special monthly compensation may also be paid if a Veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the Veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Although there are some clinical data of record with regard 
to the Veteran's status at the time about when his claim was 
filed, he was thereafter incarcerated, and since his release, 
has been described as having orthopedic problems, and 
including on hospitalization as significantly impaired 
psychiatrically (on one occasion with a Global Assessment of 
Functioning (GAF) score of 25), and homeless.

However, there had been no medical assessment as to his need 
for A/A in years.  

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  After appropriate release from the 
Veteran, complete records of all care at 
all private, state and VA facilities since 
2002 should be acquired and attached to 
the claims file.  VA should assist as 
feasible.

3.  The Veteran should be scheduled for a 
comprehensive VA examination relating to 
all of his service-connected disabilities 
as delineated above, to determine his need 
for A/A and/or being considered to be 
housebound.  All records should be 
reviewed, and all necessary testing should 
be undertaken.

4.   The Veteran is hereby notified that 
it is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim. The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5. Once the above-requested development 
has been completed, readjudicate the 
Veteran's claim on all potential bases.  
If the decision remains adverse, provide 
him and his representative with an 
appropriate SSOC.  Then return the case to 
the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


